18 N.J. 548 (1955)
114 A.2d 720
CHARLES GIUMARRA, PLAINTIFF-PETITIONER,
v.
HARRINGTON HEIGHTS, INC., A CORPORATION OF THE STATE OF NEW JERSEY, DEFENDANT.
The Supreme Court of New Jersey.
Argued June 6, 1955.
Decided June 20, 1955.
Mr. James A. Major argued the cause for the appellant.
Mr. Warren Dixon, Jr., argued the cause for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Goldmann in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, JACOBS and BRENNAN  4.
For affirmance on the principal appeal and reversal on the counterclaim  Justices OLIPHANT and BURLING  2.